Citation Nr: 1645306	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for sleep disturbances due to nightmares.

2.  Entitlement to service connection for traumatic brain injury (TBI) with memory loss.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran initially requested a Board hearing in March 2013, she indicated that she did not want a Board hearing in August 2014.

The reopened issue of service connection for sleep disturbances and the other issues listed on the title page are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A December 2008 rating decision denied service connection for sleep disturbances due to nightmares; the Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision.

2.  The evidence submitted since the December 2008 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for sleep disturbances due to nightmares.



CONCLUSIONS OF LAW

1.  The December 2008 RO decision that denied service connection for sleep disturbances due to nightmares is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been submitted, and the criteria for reopening the Veteran's claim for entitlement to service connection for sleep disturbances due to nightmares have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

New and Material Evidence-Sleep Disturbances

Service connection for sleep disturbances due to nightmares was last denied by a rating decision in December 2008.  New and material evidence was not received within one year of notification of that decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not appeal the decision; thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Although there may be some overlap with other claims, the Board is confining this analysis only to the specific claim for "sleep disturbances due to nightmares."  The other three claims are considered new claims.

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the December 2008 rating decision, the RO denied the Veteran's claim of service connection for sleep disturbances due to nightmares because it found no evidence showing that the Veteran had a current sleep problem that was related to service.  The evidence considered at that time included the Veteran's service treatment records (STRs) and post-service VA treatment records, to include a December 2008 VA examination.

Evidence received since that decision includes multiple Veteran statements and treatment records, which reveal sleeping problem complaints that the Veteran related to nightmares and/or service.  Additionally, the Veteran's November 2011 RO hearing testimony indicates that she has a diagnosis for such sleep complaints.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for sleep disturbances due to nightmares.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.
ORDER

New and material evidence having been presented, the claim of service connection for sleep disturbances due to nightmares is reopened, and the appeal is granted to this extent only.


REMAND

Regarding the reopened sleep disturbance issue, the Veteran contends the she has a current sleep disturbance/disorder diagnosis that is related to being left in a fox hole during service.  See RO hearing transcript at 3.  The Veteran was afforded a December 2008 VA general medical examination, in connection with her original service connection claim regarding sleep problems/nightmares, which was denied in the December 2008 rating decision.  However, since then, the Veteran has not been afforded a VA examination specifically addressing whether or not she has a current disability manifested by sleep disturbance due to nightmares, and thus, the Board finds that such examination should be provided on remand.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the TBI issue, the Veteran contends that she has been diagnosed with TBI and that she became unconscious when an IED exploded during her service in Kuwait.  See, e.g., RO hearing transcript at 4; October 2010 Veteran statement; November 2009 stressor statement.  Furthermore, in an October 2016 informal hearing presentation, the Veteran's representative contends that the Veteran was not allowed to seek treatment for such TBI while in service.

In August 2010, the Veteran was afforded a VA TBI examination in connection with her psychiatric complaints.  The examiner failed to report a diagnosis of TBI and concluded that her psychiatric or behavioral problems were not the consequence of TBI.  Additionally, the examiner opined that the Veteran's test results were invalid with regard to providing any further opinion on whether or not the Veteran has a TBI disability.  VA treatment records from July 2009, to include a TBI consult, show that the Veteran has possible TBI and a pending MRI, which does not appear to be currently associated with the claims file.  Because the August 2010 examiner stated that the Veteran's TBI examination results were invalid and because the records, to include MRI results, appear to be missing from the claims file, the Board finds that on remand, such records should be obtained and that the Veteran should be afforded another VA examination to address her TBI claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Turning to the two psychiatric disorder claims, the Veteran contends she experienced military sexual trauma (MST) and currently has PTSD and major depression as a result.  See, e.g., November 2009 Veteran statements and stressor statement.  Additionally, in an April 2015 statement, the Veteran's representative contends that the Veteran's claims file shows behavioral changes related to MST.  The claims file appears to be incomplete with respect to the Veteran's psychiatric disorder claims.  Specifically, a December 2009 letter from the Biloxi Vet Center shows that the Veteran sought treatment for PTSD related to MST.  However, Vet Center records do not appear to be currently associated with the claims file, and thus, those records should be obtained on remand.  Additionally, at the RO hearing, the Veteran contended that she was diagnosed with a medical condition while serving in Kuwait, but no STRs from her service in Kuwait appear to be currently associated with the claims file, and thus, they should be obtained on remand as well.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the evidence indicates that records from the Social Security Administration (SSA) exist and were requested, and some were obtained, but complete SSA records do not appear to be currently associated with the claims file.  In this regard, such records, even those SSA records that were recently associated with the claims file, appear to show that the Veteran does not qualify for SSA benefits.  However, in a July 2011 statement, the Veteran contends that she is now receiving SSA benefits for PTSD, TBI, major depression, and tinnitus.  Because SSA records could be relevant to the Veteran's instant appeal, complete SSA records should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Additionally, November 2009 VA treatment records show that the Veteran was treated for PTSD, but the Veteran was afforded VA psychiatric examinations in August 2010 and July 2014, at which neither examiner indicated a diagnosis of PTSD.  The August 2010 examiner reported a diagnosis of depressive disorder NOS (not otherwise specified) and stated that an opinion regarding whether or not such disorder is related to service could not be provided without resorting to speculation.  The July 2014 examiner only reported a diagnosis of an unspecified personality disorder.

Therefore, the Board finds that after any available psychiatric records are obtained, the Veteran should be afforded a new VA examination in order to clarify any current psychiatric diagnoses and to address the Veteran's contentions that she has PTSD and major depression that are related to service, to include MST.  The Board notes that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  38 C.F.R. § 3.304(f)(5).  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (holding it is error to conclude that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor).

Finally, ongoing VA medical records should also be requested should they exist.  38 U.S.C.A. § 5103A(c); see also Bell, 2 Vet. App. at 611.

Accordingly, these issues are REMANDED for the following actions:

1.  Request updated VA treatment records.

2.  Request historical VA treatment records, to include any MRI conducted in connection with her TBI claim, and the Veteran's treatment records from the Biloxi Vet Center.

3.  Request the Veteran's STRs from her service in Kuwait from appropriate sources.

4.  Request all documents pertaining to the application of disability benefits from SSA, including the records relied upon in determining whether benefits were warranted.

5.  If any requested records are unavailable, then the claims file should be annotated as such, and the Veteran should be so notified.

6.  After the above records requests have been completed, schedule the Veteran for a VA examination with an appropriate examiner in connection with her sleep disturbance claim.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results, including a diagnosis, should be reported in detail.

The examiner should opine as to whether any diagnosed disability manifested by sleep disturbance at least as likely as not (50 percent probability or greater) had its onset during, or is related to, the Veteran's active service, to include consideration of the Veteran's contention that she has sleep disability related to nightmares and being left in a fox hole during service.

The examiner should report all examination findings, along with complete reasoning for all conclusions reached.

7.  Schedule the Veteran for a VA examination with an appropriate examiner in connection with the TBI claim.  The examiner must review the claims file.

All indicated tests, including an MRI, should be accomplished and all clinical findings reported in detail.

The examiner should determine if the Veteran has a TBI.

The examiner should opine as to whether any TBI at least as likely as not (50 percent probability or greater) had its onset during, or is related to, the Veteran's active service, to include consideration of the Veteran's contention that she has TBI from hitting her head and losing consciousness due to an in-service IED explosion.

The examiner should report all examination findings, along with complete reasoning for all conclusions reached.

8.  Schedule the Veteran for a VA psychiatric examination with an appropriate examiner.  The examiner must review the claims file.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should identify any current psychiatric diagnosis, or diagnoses, that the Veteran has, to include consideration of PTSD and depression noted in the Veteran's claims file.

The examiner should opine as to whether any psychiatric disorder, to include PTSD and/or depression, at least as likely as not (50 percent probability or greater) had its onset during, or is related to, the Veteran's active service, to include consideration of the Veteran's contention that she has psychiatric disability related to service, to include MST.  In doing so, the examiner should provide an opinion as to whether it is at least as likely as not that the claimed MST occurred.

The examiner should report all examination findings, along with complete reasoning for all conclusions reached.

9.  Finally, readjudicate the claims, including the sleep disturbance claim on the merits.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and her representative.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


